DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 and 7, the closest prior art of record Mizuno (prev. presented US 2001/0042514) in view of Guo (prev. presented US 6096135) fails to teach all the limitations of amended claims 1 and 7 regarding the details of the cover member. Additional prior art reference US 2016/0060756 of Park et al., hereinafter ‘756, teaches the newly added limitations regarding the first and second protrusions to contact along a horizontal direction of the flat surface of an outer edge portion (see Fig 2 and 3A protrusions from the lower surface of ring 30 to contact substrate support 10, note that these portions are similar to the protrusions of Mizuno however they contact the substrate support rather than the alignment pin). However even this combination does not teach or render obvious the claimed convex portion of the cover member. Additional relevant art such as US Patent Application Publication 2010/0218785 teaches two protrusions on a ring structure (Fig 2 lower surface of 130) but fails to teach the claimed contacting arrangement, exhaust path, or convex portion. US Patent Application Publication 2004/0069227 teaches a ring structure (150 Fig 4 or 550 Fig 6) having protrusions (408 and 406 Fig 4 or 622 and 612 Fig 6) to create a space (404 Fig 4 or 626 Fig 6) and teaches an exhaust path through the ring (200 Fig 4 or 500 Fig 6), but fails to teach or render obvious the claimed convex portion and for the embodiment of Fig 4 contact with an outer edge portion by the second protrusion (note for Fig 6, 602 may be considered the outer edge portion). Therefore, the limitations of the instant claims 1 and 7 have not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARGARET D KLUNK/Examiner, Art Unit 1716               

/KEATH T CHEN/Primary Examiner, Art Unit 1716